Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/31/2020 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Allowable Subject Matter

Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in 
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claim(s) is/are directed to the abstract idea of a method of processing data signals at a clock domain crossing buffer.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: 
(i) Mere instructions to implement the idea on a computer, and/or 
(ii) Recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  To overcome this rejection, applicant needs to add the inventive idea, e.g., what amounts to “significantly more” to the claimed limitations. In another words, receiving start signals from an input terminal and write it in a buffer then read such signal at a buffer read pointer in different clock domains in order to accomplish what solution, or what is being solved by preforming these steps.
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2 and 11-12, the phrase "N" and “N+1” render the claim(s) indefinite because the “N” does not have a correspondent limitation e.g., an integer greater than 1, a positive integer, etc. Thereby rendering the scope of the claim(s) indefinite.   
laims 1 and 11, contain a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and 11 recites the broad recitation “start signal”, and the claim also recites “late start signal” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani Publication No. (US 2013/0121100 A1) in view of Turner et al. Publication No. (US 2013/0205160 A1). 

Regarding claim 1, Deivasigamani teaches a method for performing clock domain crossing (preforming clock domain crossing 104 [0017] FIG.1), the method comprising: 
receiving a signal from an ingress domain delay device (data input device 136 of memory 124 which is a FIFO buffer [0038] FIG.2) of an ingress clock domain (first [input] clock domain 108 FIG2) at a first egress domain delay device (data output device 140 of memory 124 which is a FIFO buffer [0038] FIG.2) of an egress clock domain (second [output] clock domain 108 FIG.2), wherein the signal is received at a first rising edge of an egress domain clock cycle (clock cycles associated with each clock signal of the write and read data [0043] FIG.3), and wherein the signal is generated in an ingress clock domain at a rising edge of an ingress clock cycle when a first data unit is written into a buffer (the memory 124 receive source data 144 at the data input 136 in response to receiving the write enable signal 150 at the write enable input 152 in the first clock domain 108, the source data 144 may be written at the memory 124 using a clock signal associated with the first clock domain 108 [0020-23] FIG.2), a write buffer pointer is incremented after the first data unit is written into the buffer (After writing the source data 144 at the memory 124, a write pointer 206 of the memory 124 may be updated to point to a next available storage location of the memory 124 at which data is to be written [0021-23] FIG.2), and the signal is obtained by the ingress domain delay device at a next falling edge of the ingress clock cycle (the write pointer may be incremented to point to a next available storage entry of the memory 124 at which data may be stored, After updating the write pointer, the write pointer may be synchronized to a different clock signal than was used to write the source data 144 to the memory 124 [0042-43] FIG.2); 
receiving, from the first egress domain delay device at a start receive device, the signal at a second rising edge of the egress domain clock cycle, wherein the second rising edge is N egress domain clock cycles after the first rising edge (The memory 124 include multiple storage locations at which to store data 144 including a first storage location 216, a second storage location 220, a third storage location 224, and an N storage location 228 [0026-28] FIG.2); 
incrementing, in response to receipt of the signal by the start receive device, a buffer read pointer of the buffer by at least N buffer addresses (The memory 124 include a read pointer circuit 212 configured to point to a next storage location of the multiple storage locations [1 to N] of the memory 124 from which to read data [0028-29] the read pointer may be incremented according to the first clock signal 116 [0035-36] FIG.2); and 
(In response to outputting the destination data 148, the read pointer 214 may be updated to indicate that data has been output from the memory 124 and made available to be read according to clock signal 122 [0035-36] FIG.2).
Deivasigamani does not explicitly teach where in the received signal is a start signal.
Turner teaches receiving signals at “write clock domain 22” for writing data into the buffer following a pattern and reading from the buffer at “read clock domain 24” following the same pattern using delay cycles [e.g., between the start signal and late signal to be read], where reading from the buffer does not need to be in response to a change in the synchronized copy of the write pointer (Turner: [0043-46] FIG.10).   
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Deivasigamani by the teaching of Turner to receive a start signal at the input domain in order to achieve high data transfer rates with reduced latency and ensure that the buffer will never overflow or under run (Turner: [0054-55] FIG.12).

Regarding claim 2, the modified Deivasigamani teaches the method of claim 1, further comprising: 
Turner: [0043-46] FIG.11); 
receiving, from the second egress domain delay device at the start receive device, a late start signal at the second rising edge of the egress domain clock cycle (Turner: [0043-46] FIG.11); and  25WO 2019/075504PCT/AU2018/000199 
making a determination, by the start receive device, before incrementing the buffer read pointer, that both the start signal and the late start signal are asserted, wherein, based on the determination, the buffer read pointer of the buffer is incremented by N+1 buffer units (Turner: [0043-46] FIG.11)  

Regarding claim 3, Deivasigamani teaches the method of claim 2, further comprising, before writing the first data unit into the buffer, sampling the ingress clock cycle and the egress domain clock cycle to determine that an ingress clock frequency of the ingress clock cycle is higher than an egress clock frequency of the egress domain clock cycle (Deivasigamani: [0032-36] FIG.4).

Claims 4 - 6 (allowable subject matter).

Regarding claim 7, the modified Deivasigamani teaches the method of claim 2, further comprising: 
Turner: [0048-54] FIG.11)  ; and 
adjusting, based on the second determination that the ingress clock frequency is lower than the egress clock frequency, the egress domain clock cycle such that the egress clock frequency is lower than the ingress clock frequency Turner: [0032-35] FIG.11).

Regarding claim 8, Deivasigamani teaches the method of claim 1, wherein, before writing the first data unit into the buffer, the buffer write pointer and the buffer read pointer are both initialized to an initial pointer buffer address (Deivasigamani: [0029-33] 610-FIG.6).

Regarding claim 9, Deivasigamani teaches the method of claim 1, wherein the first data unit is a portion of a set of training data units (Deivasigamani: [0030-35] FIG.3).  

Regarding claim 10, Deivasigamani teaches the method of claim 1, wherein the ingress clock domain comprises a first network device and the egress clock domain comprises a second network device (Deivasigamani: [0037-38] FIG.3).  

Regarding claims 11-13 and 17-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-3 and 7-10, respectively, where the difference used is the limitations were presented from a “system” (Deivasigamani: FIG.3 and FIG.6) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.  

Claims 14 -16 (allowable subject matter).
 
Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472